Name: Council Regulation (EC) No 1653/2003 of 18 June 2003 amending Regulation (EC) No 40/94 on the Community trade mark
 Type: Regulation
 Subject Matter: research and intellectual property;  management;  EU institutions and European civil service;  budget
 Date Published: nan

 Avis juridique important|32003R1653Council Regulation (EC) No 1653/2003 of 18 June 2003 amending Regulation (EC) No 40/94 on the Community trade mark Official Journal L 245 , 29/09/2003 P. 0036 - 0037Council Regulation (EC) No 1653/2003of 18 June 2003amending Regulation (EC) No 40/94 on the Community trade markTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 308 thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the European Parliament(2),Having regard to the opinion of the Court of Auditors(3),Whereas:(1) With the entry into force of Council Regulation (EC, Euratom) No 1605/02 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities(4), the concept of centralised ex ante financial control was replaced by more modern control and audit systems.(2) The Office for Harmonization in the Internal Market should have control and audit systems comparable with those of the Community institutions.(3) The general principles and limits governing right of access to the documents provided for in Article 255 of the Treaty have been laid down by Regulation (EC) No 1049/2001 of the European Parliament and of the Council of 30 May 2001 regarding public access to European Parliament, Council and Commission documents(5).(4) When Regulation (EC) No 1049/2001 was adopted, the three institutions agreed in a joint declaration that the agencies and similar bodies should implement rules conforming to those of that Regulation.(5) Appropriate provisions should therefore be included in Regulation (EC) No 40/94 of 20 December 1994 on the Community trade mark(6) to make Regulation (EC) No 1049/2001 applicable to the Office for Harmonization in the Internal Market, as should a provision relating to appeals against a refusal of access to documents.(6) Regulation (EC) No 40/94 should therefore be amended accordingly,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 40/94 is hereby amended as follows:1. the following Article shall be inserted:"Article 118aAccess to documents1. Regulation (EC) No 1049/2001 of the European Parliament and of the Council of 30 May 2001 regarding access to European Parliament, Council and Commission documents(7) shall apply to documents held by the Office.2. The Administrative Board shall adopt the practical arrangements for implementing Regulation (EC) No 1049/2001 within six months of entry into force of Regulation (EC) No 1653/2003 of 18 June 2003 amending Regulation (EC) No 40/94 on the Community trade mark(8).3. Decisions taken by the Office pursuant to Article 8 of Regulation (EC) No 1049/2001 may give rise to the lodging of a complaint to the Ombudsman or form the subject of an action before the Court of Justice of the European Communities, under the conditions laid down in Articles 195 and 230 of the Treaty respectively.";2. Article 136 shall be replaced by the following:"Article 136Audit and control1. An internal audit function shall be set up within the Office, to be performed in compliance with the relevant international standards. The internal auditor, appointed by the President, shall be responsible to him for verifying the proper operation of budget implementation systems and procedures of the Office.2. The internal auditor shall advise the President on dealing with risks, by issuing independent opinions on the quality of management and control systems and by issuing recommendations for improving the conditions of implementation of operations and promoting sound financial management.3. The responsibility for putting in place internal control systems and procedures suitable for carrying out his tasks shall lie with the authorising officer."Article 2This Regulation shall enter into force on the first day of the month following that of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 18 June 2003.For the CouncilThe PresidentG. Drys(1) OJ C 331 E, 31.12.2002, p. 75.(2) Opinion delivered on 27.3.2003 (not yet published in the Official Journal).(3) OJ C 285, 21.11.2002, p. 4.(4) OJ L 248, 16.9.2002, p. 1, with Corrigendum in OJ L 25, 30.1.2003, p. 43.(5) OJ L 145, 31.5.2001, p. 43.(6) OJ L 11, 14.1.1994, p. 1. Regulation as last amended by Council Regulation (EC) No 3288/94 (OJ L 349, 31.12.1994, p. 83).(7) OJ L 145, 31.5.2001, p. 43.(8) OJ L 245, 29.9.2003, p. 36.